Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2015

                                      No. 04-15-00426-CR

                                     Roberto CALDERON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A05129
                         Honorable Stephen B. Ables, Judge Presiding

                                            ORDER

       In accordance with this court’s opinion issued this date, this appeal is DISMISSED FOR
LACK OF JURISDICTION. All pending motions are denied as moot. It is ORDERED that no
costs be assessed against appellant in relation to this appeal because he qualifies as an indigent
under TEX. R. APP. P. 20.1.

       It is so ORDERED on August 19, 2015.


                                                 _____________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2015.


                                                 _____________________________
                                                 Keith E. Hottle, Clerk